—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered February 6, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court properly denied defendant’s motion to dismiss the entire panel of prospective jurors. The general interrogation of prospective jurors as to their ability to be fair and impartial, which evoked approximately 10 negative drug-related experiences from individuals on the panel, all of whom were excused, did not taint the remaining jury panel so as to preclude a fair trial (see, People v Miller, 239 AD2d 787, 790, affd 91 NY2d *234372). Defendant’s claim of taint is purely speculative, having no support in the record. Further, the court properly denied a similar application to dismiss the jury panel based on the prosecutor’s fleeting and appropriate reference to the fact that defendant had a 15-year-old accomplice. Concur — Mazzarelli, J. P., Wallach, Rubin, Andrias and Saxe, JJ.